Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 the feature “keyhole squeegee at about a front of the lid” is indefinite. Is the keyhole in the front of the lid, behind the front of the lid or exactly on top of the front of the lid?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougie et al. (U.S. 2017/0183144 A1) in view of Burrous (U.S. 9,248,952 B2).
With regard to claim 1, 4, 7-16 and 18-20 , Bougie discloses a lid capable of being used with a wet wipes dispenser comprising (NOTE Bougie’s dispenser is in the 
Bougie does not disclose a keyhole in the dispenser opening.
Burrous teaches a lid (6, Fig. 10) with a keyhole (Fig. 11C) in a dispenser opening (10, Fig. 11C).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the keyhole dispensing opening as taught by Burrous to modify the invention of Bougie in order to provide different shaped squeegee holes depending on a user’s need.
With regard to claim 4, Bougie-Burrous as applied in claim 1 above discloses the claimed invention further comprising at least one or more channel walls disposed on an interior surface of said frusto conical section (125, Fig. 14).
With regard to claim 7, Bougie-Burrous as applied in claim 1 above discloses the claimed invention wherein said interior ridge defines an about oval opening (¶ 153).
With regard to claim 8, Bougie-Burrous as applied in claim 1 above discloses the claimed invention comprising a recessed surface disposed in said interior ridge about adjacent to said frusto conical section (in the middle of 123, Fig. 14).

With regard to claim 10, Bougie-Burrous as applied in claim 1 above discloses the claimed invention.
Further, Burrous teaches wherein said angled walls comprise an angle in a range of about 90 degrees to 40 degrees with respect to a broad surface of said interior ridge (the key hole of Burrous (68, Fig. 11C) is completely surrounded by a broad surface of an interior range (everything but 10 in Fig. 11C), since the keyhole angled walls (74, Fig. 11C) go completely around inside of the broad surface of said interior ridge the angle has to be between about 90 to 40 degrees especially 90 degrees or creating the walls 74 would require extra work.
With regard to claim 11, Bougie-Burrous as applied in claim 1 above discloses the claimed invention.
Further, Burrous teaches wherein said angled walls comprise an angle in a range of about 90 degrees to 70 degrees (which is a subset of 90 to 40 degrees) with respect to a broad surface of said interior ridge (the key hole of Burrous (68, Fig. 11C) is completely surrounded by a broad surface of an interior range (everything but 10 in Fig. 11C), since the keyhole angled walls (74, Fig. 11C) go completely around inside of the broad surface of said interior ridge the angle has to be between about 90 to 70 degrees especially 90 degrees or creating the walls 74 would require extra work.



With regard to claim 12, Bougie-Burrous as applied in claim 1 above discloses the claimed invention wherein an outer wall of said lid comprises a ridge or a trough adapted to mate to a wet wipe dispenser body (¶ 153).
With regard to claim 13, Bougie-Burrous as applied in claim 1 above discloses the claimed invention wherein said lid further comprises a wet well (136, Fig. 14).
With regard to claim 14, Bougie-Burrous as applied in claim 13 above discloses the claimed invention wherein said wet well is defined by an upper internal wall and an upper internal ridge (142, at 148, Fig. 15).
With regard to claim 15, Bougie-Burrous as applied in claim 1 above discloses the claimed invention wherein said reclosable cover to said dispenser lid base section comprises a wall which slidingly engages an upper internal wall to provide a seal when said openable cover is closed (¶ 155).
With regard to claim 16, Bougie-Burrous as applied in claim 1 above discloses the claimed invention wherein said reclosable cover comprises an interference fit with said dispenser lid base section (¶ 155, press fit).
With regard to claims 18 and 19, Bougie-Burrous as applied in claim 1 above discloses the claimed invention wherein said lid comprises a polypropylene or a high density polyethylene (¶ 101).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougie in view of Burrous.
With regard to claim 20, Bougie discloses a method of drawing a wet wipe from a wet wipe dispenser comprising providing a wet wipes dispenser (NOTE Bougie’s 
Bougie does not disclose a keyhole in the dispenser opening.
Burrous teaches a lid (6, Fig. 10) with a keyhole (Fig. 11C) in a dispenser opening (10, Fig. 11C).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the keyhole dispensing opening as taught by Burrous to modify the method of Bougie in order to resist or prevent retraction or migration of the wet wipes both out of and in to the container (C8:L34-36).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougie in view of Burrous as applied in claim 1 above in further view of Young et al. (U.S. 2006/0180596 A1).
With regard to claim 2, Bougie-Burrous as applied in claim 1 above discloses the claimed invention.
Bougie-Burrous does not disclose wherein said keyhole squeegee is disposed at about a front of said lid.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the location of the keyhole squeegee as taught by Young to modify the invention of Bougie-Burrous in order to permit finger access while narrowing through the channel and dispensing aperture (¶ 39).
With regard to claim 3, Bougie-Burrous as applied in claim 1 above discloses the claimed invention.
Bougie-Burrous does not disclose wherein said keyhole squeegee is disposed about opposite to a hinge of said openable cover.
Young teaches a lid (14, Fig. 12) wherein the keyhole squeegee is disposed about opposite to a hinge of said openable cover (Fig. 12; ¶ 42).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the location of the keyhole squeegee in relationship to the hinge lid as taught by Young to modify the invention of Bougie-Burrous in order to provide a substantially seamless with a substantially thin profile to provide a consistent shape and excellent surface finish (¶ 42).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougie in view of Burrous as applied in claim 4 above in further view of Mann et al. (U.S. 10,806,310 B2).
With regard to claims 5 and 6, Bougie-Burrous as applied in claim 4 above discloses the claimed invention.

Mann teaches an opening (14, Fig. 4A) that can have an opening has a circular cross-section or oval, rectangular, multi-faceted, star shapes, conical shapes, polygonal shapes and the like (C4:L62-63 and C4:L67-C5:L2).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the different cross-sections as taught by Mann to modify the invention of Bougie-Burrous in order to achieve the desired resistance placed on the wipes as they are pulled through (C5:L3-4).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougie in view of Burrous as applied in claim 1 above in further view of Davis et al. (U.S. 6,729,674 B2).
With regard to claim 17, Bougie-Burrous as applied in claim 1 above discloses the claimed invention.
Bougie-Burrous does not disclose wherein said keyhole squeegee comprises at least one rounded over edge feature.
Davis teaches a rear side door of a vehicle (12, Figs. 4A and B) with an outer wall (32b, Figs. 4A and B) that has a rounded over edge (trim) portion (44, Figs. 4A and B).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the rounded over edge as taught by Davis to modify the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735